DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. The Action is responsive to the Applicant’s response to the Final Rejection Action of 08/04/2021 and RCE 08/04/2021.
Continued Examination under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on08/04/2021 has been entered.
Allowable Subject Matter
4. Claims 1-4, 5-11, 13-18 and 20-21 are allowed in which claims 1, 8 and 15 are independent.
In view of a thorough search and examination of the present application and in light of the following:
Prosecution history of the instant application;
Prior art searched and results reviewed; and 

Claims 1-4, 5-11, 13-18 and 20-21 (renumbered to 1-18) are allowed. 
Reasons for Allowable
5. The following is the Examiner's statement of reasons for allowance: 
As described in the Background, the application was dedicated to data lineage solutions for applications that have already been created by analyzing detected file system calls, determining data lineage of the analyzed operations workflow of data elements and generating a representation of the data lineage to render.

In the Examiner's Final Office Actions of 08/04/2021, Claims 1-21 were rejected under U.S.C. 103 as being unpatentable over 
Saidi et al.: "METHOD AND SYSTEM FOR APPLICATION - BASED POLICY MONITORING AND ENFORCEMENT ON A MOBILE DEVICE", (United States Patent Application Publication US 20130232540 A1, filed July 19, 2019; and published September 5, 2013, hereafter "Saidi"), in view of
Li et al.: "EMBEDDED SYSTEM THAT AUTOMATICALLY UPDATES ITS SOFTWARE AND THE METHOD THEREOF", (United States Patent Application Publication US 20100082963 A1, filed October 1, 2008; and published April 1, 2010, hereafter "Li"), and further in view of 
PRZADA et al.: "SYSTEMS AND METHODS FOR DATA STORAGE AND PROCESSING", (United States Patent Application Publication US 20200026710 A1, filed July 19, 2019; and published January 23, 2020, hereafter "PRZADA").

With respect to the above rejections made to claims 1-21, the Applicant argued, in a response filed 11/04/2021 to the above non-final rejections, that 
“”… Independent claims 1, 8, and 15, as presented, each similarly recite, in part, the elements of "detecting a file system call associated with a data element stored in a storage system by intercepting the file system call between a source and a destination of the file system call by a middlebox; analyzing the file system call including interpreting a workflow of operations performed on the data according to changes in the data element from a previous file system call to the file system call, wherein, subsequent to analyzing the file system call, the middlebox forwards the file system call to the destination ... " (emphasis supplied on newly presented elements).
Regarding the recited elements of independent claims 1, 8, and 15 of "detecting a file system call associated with a data element stored in a storage system", the Office asserts (see Office Action, page 4) that Saidi discloses this functionality, citing specifically such sections as paragraph 0015. In paragraph 0015, for example, Saidi describes the "detecting" of a second system call and determining whether to execute the second system call. Applicants note, however, that both the 
“”… Indeed, it would be unreasonable for Saidi to implement a middlebox in the first instance, because Saidi isn't concerned with 'intercepting' or 'blocking' (for a time) the second system call from the system. Rather, Saidi is merely choosing whether to execute received calls based on prior user input associated with similar calls. To wit, including a middlebox to 'intercept' system calls in Saidi would simply be unreasonable because Saidi has no reason for doing so - and in fact it would make the functions of Saidi less efficient…””

In light of the solutions the Application designated to provide to the data lineage issues, a further review of the claimed subject matter that is specifically limited to resolve data lineage for developed application and repeated search efforts conducted on various prior domains, the Examiner was persuaded that the Applicant’s above arguments are of merits and the Examiner was further persuaded that features identified in the subject matters below, as currently amended, is distinct from prior art:
detecting a file system call associated with a data element stored in a storage system by intercepting the file system call between a source and a destination of the file system call by a middlebox;
analyzing the file system call including interpreting a workflow of operations performed on the data according to changes in the data element from a previous file system call to the file system call, 
wherein, subsequent to analyzing the file system call, the middlebox forwards the file system call to the destination; and
determining data lineage for the data element based on the analyzing of the file system call in lieu of tracing the data lineage through predefined metadata associated with the data element.”. 
The subject matters above are also among the merits of allowable subject matter of the application. 

An update search on prior art in domains (EAST, PE2E, NPL-ACM, Google, Google Patents and Scholar, NPL-IEEE, etc.) has been conducted. The prior art searched and investigated in the domains (EAST, NPL-ACM, Google, Google Patents and Scholar, NPL-IEEE, etc.) do not fairly teach or suggest teaching of the subject matter as described above and disclosed or similarly disclosed in each of the independent claims 1, 8 and 15. 

Claims (2-4 and 6-7), (9-11 and 13-14) and (16-18 and 20-21) are directly or indirectly dependent upon the independent claims 1, 8 and 15, respectively, and the claims are also distinct from the prior arts for the same reason.

After a search and a thorough examination of the present Application and in light of the prior art, Claims 1-4, 6-11, 13-18 and 20-21 (renumbered to 1-18) are allowed. 
Conclusions
6.  Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
7. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M, T, W, Th, F: 8-21, mid-flex 2 hours.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

KUEN S LU   /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
January 29, 2022